DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status 	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
Claims 1, 4-5, 7-8, 10-14, 16-18, 24, 26, 28, and 36-39 are pending in the application, with claims 17-18 and 36-39 amended. 	The objections to the drawings are withdrawn in view of the figure and specification amendments. 	The objections to the specification are withdrawn in view of the amendments to the claims 17-18 and 37-39. 	The prior objection to claim 37 is withdrawn in view of the amendments to the claims, but where amended claim 37 is objected to as necessitated by the amendments to the claim. 	The rejection of claims 18, 38 and 39 under 35 U.S.C. 112, second paragraph, as being indefinite, is withdrawn in view of the amendments to the claims. 	The rejection of claims 1, 4-5, 7-8, 10-14, 16-18, 24, 26, 28, 36-37 and 39 under (Pre-AIA ) 35 U.S.C. 103(a) as being unpatentable over Bogert (US 4,137,918 A) in view of von Dyck (US 6485476 B1), is withdrawn in view of Applicants’ arguments. 	The rejection of claim 38 rejected under 35 U.S.C. 103(a) as being unpatentable over Hill (US 4265244 A) in view of von Dyck is withdrawn in view of Applicants’ arguments.
Response to Arguments

 Applicants’ 12/1/20 claim amendments and arguments have been fully considered, and are found persuasive and all of the prior rejections are withdrawn. 	However, upon further search and consideration, the claims of patent US 10166138 B2 (issued from parent application US 12/664169) are found to render obvious the present claims under Obviousness-Type Double patenting, as presented below. 	Since this Office Action presents new grounds of rejection not necessitated by Applicants’ amendments to the claims, this Office Action is Non-Final.


Claim Objections
 	Claim 37 is objected to, as necessitated by the amendments to the claim, because of the following informalities:  lines 1-3 recite “wherein a distal end of the stoma adaptor is attached or attachable to at least one of the group consisting of: peristomal; an adhesive body fitment; an ostomy appliance”; should be “wherein a distal end of the stoma adaptor is attached or attachable to at least one of the group consisting of: peristomal; an adhesive body fitment; and an ostomy appliance”.  Appropriate correction is suggested.

			Non Statutory Obviousness Type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1, 4-5, 7-8, 10-14, 16-18, 24, 26, 28, and 36-39 are rejected on the ground of nonstatutory double patenting over claims 1-2 and 7-14 of US Patent No. 10,166,138 B2 (‘138).  
 	As to Claims 1, 4-5, 7-8, 10-14, 16-18, 24, 26, 28, and 36-39, Claims 1-2 and 7-14 of ‘138 disclose or suggest the claimed stoma adaptor (claims 1, 4-5, 7-8, 10-14, 16-18, 24, 26, 28, and 36-37), adhesive body fitment (claim 38), and ostomy appliance (claim 39).  	The differences between present claims and the claims of ‘138 claims do not identically recite each element of current claims in the same claims (e.g., using substantially similar but not identical terms, e.g., a tubular passageway versus a discharge passageway; or a bolster versus a reinforcement element).  
 	However, the ‘138 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘138 claims to one of ordinary skill in the art at the time of the present invention.  For example, claim 1 of ‘138 renders obvious claims 1, 4, 5, 7-13, 16, 18, 16, 28, and 39.  Claim 2 of ‘138 renders obvious claims 14, 17, and 16; claims 1 and 14 render obvious claim 24; claims 1 and 2 of ‘138 render obvious claims 26 and 28; and claims 1 and 7 render obvious claim 36; claims 1 and 7-13 render obvious claim 37. 
One would be motivated to provide each element of the present claims from the ‘138 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system (http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781